NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-5206-14T31
                                                         A-0747-15T3

RUIRU JI,

        Plaintiff-Respondent,

v.

HANSON LO,

     Defendant-Appellant.
___________________________________

RUIRU JI,

        Plaintiff-Respondent,

v.

HANSON SHUEN LO,

     Defendant-Appellant.
____________________________________

              Submitted May 2, 2017 – Decided December 1, 2017

              Before Judges Suter and Grall.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Somerset
              County, Docket No. FM-18-0631-10.

              Hanson Shuen Lo, appellant pro se.

1
  These are back-to-back appeals consolidated for the purpose of
this opinion.
           Ruiru Ji, respondent pro se.

     The opinion of the court was delivered by

SUTER, J.A.D.

     In these consolidated appeals, defendant Hanson Lo appeals

portions of post-judgment matrimonial orders entered by the Family

Part on May 29, 2015; June 5, 2015; July 24, 2015; and September

1, 2015.   His appeal of the July 24, 2015 order was out of time

and we decline to consider it.2     We reverse and remand the June 5,

2015 order that required pre-screening of the parties' motions and

is the subject of A-5206-14.      We direct the court to apply the

holding in Parish v. Parish, 412 N.J. Super. 39, 51 (App. Div.

2010), should there be the need for any future order to control

the applications for relief made by one or both of the parties.

We affirm the portions of the other orders that defendant appeals

in A-0747-15.

                               I.

     Plaintiff Rui-Ru Ji and defendant Hanson Shuen Lo were married

in 1998.   Following a lengthy trial, the Family Part entered a

dual judgment of divorce (DJOD) on May 31, 2013.



2
  We also decline to consider any argument regarding paragraph 24
of the June 5, 2015 order because it was not listed on defendant's
notice of appeal.



                                  2                           A-5206-14T3
        They have two daughters, Annie and May,3 who were twelve and

eight at the time of the divorce.            Among other issues, the DJOD

addressed custody and parenting time.           The DJOD provided for the

appointment of a parenting time coordinator to "resolve parenting

time disputes between the parties."           Among the reasons given for

appointing the parenting coordinator was the need to "streamline

the resolution of parenting disputes."           The parties were ordered

to    submit   all   disputes   to   the    parenting   coordinator    before

"involving the court by motion."           The parties were to include the

recommendation of the parenting coordinator in their post-judgment

motions.

       There have been more than thirty post-judgment motions, with

multiple requests for relief, and orders to show cause filed since

entry of the DJOD.      Because we write for parties who are familiar

with the procedural and factual history of their litigation, we

discuss only such portions of the orders as relate to these

appeals.

       Defendant appeals portions of four orders: May 29, 2015,

paragraph 2; June 5, 2015 (the June 5 order) paragraphs 4, 5, 7,

21, 22 and 28; June 5, 2015 that required prior approval before a

filing can be treated as a motion (the June 5 prior approval


3
    We have used fictitious names to preserve the children's privacy.


                                      3                               A-5206-14T3
order); and September 1, 2015, paragraphs 1, 9, 13, 14, 20, 21 and

22.4   The June 5 prior approval order is appealed under A-5206-14

and addressed in section IV, infra.

                                II.

                                A.

       Under the DJOD, defendant exercised parenting time with May

during the week and overnight every other weekend.    Defendant was

not to "sleep in the same bedroom . . . during his visitation

sessions."    Defendant's parenting time with Annie was suspended

until he and Annie "attend[ed] therapy together concerning their

relationship issues."

       In April 2014, defendant's overnights with May were suspended

until he could provide proof to the parenting coordinator of his

living arrangements.    His weekly parenting time continued.     That

order is not part of this appeal.        In July 2014, defendant's

request for reinstatement of his overnight parenting time with May




4
  We address the May 29 and June 5 orders in this appeal because
the record does not permit our determination that they were
untimely appealed. Defendant filed a motion for reconsideration
as to both of the orders on June 22, 2015, which motion was decided
on September 1, 2015. This tolled the time for appeal. R. 2:4-
3(e). Defendant's notice of appeal was filed October 5, 2015, and
amended October 9, 2015, within forty-five days of September 1.
We can not determine from the record when the underlying orders
were served.

                                  4                          A-5206-14T3
was denied because he still had not obtained a "simple home

inspection."   That order also is not part of this appeal.

     In 2015, plaintiff sought to amend the parties' parenting

schedule to reflect recommendations by the parenting coordinator,

which included visitation on Thursday, some Saturdays and Sundays,

but no overnights.   Defendant requested additional time with May

on Sunday during the day. He did not ask for overnight visitation.

He also asked that the court conduct an in camera interview with

May to "gauge her opinions on how she likes to be treated and the

parenting time schedule."     Defendant did not ask for parenting

time with Annie.

     On May 29, 2015, the Family Part judge ordered parenting time

for defendant consistent with the recommendation of the parenting

coordinator.    Defendant's   overnight   parenting   time   remained

suspended because he had not submitted to an inspection of his

residence as previously ordered.

     Defendant subsequently renewed his request that the court

conduct an in camera interview, now with both children, about a

number of issues including parenting time.     He did not ask for

overnight parenting time with May or Annie.    In the June 5, 2015

order, the court denied that request because there was "no custody

determination being made . . . – there is only an on-going dispute

between the parties regarding parenting time."

                                 5                            A-5206-14T3
       Defendant asked to resume overnight visitation with May once

he rented a two-bedroom apartment.           In the July 24, 2015 order,

the court found defendant showed changed circumstances warranting

a modification.       Because safety issues were now satisfied, which

had led to suspension of defendant's parenting time, the court

ordered that defendant could resume overnight parenting time with

May.    However, the court found it was not in May's best interest

to revert "immediately" to the DJOD parenting time schedule, and

modified the parenting time schedule to include only one overnight

every    other     weekend   rather   than   two.    Future   requests     for

modification could be made, consistent with the DJOD, after first

presenting the request to the parenting coordinator.                Defendant

did not request parenting time with Annie.

       Defendant sought reconsideration of his overnight parenting

time with May because he contended he had not been ordered to

submit to a home inspection and was penalized by having not

complied.    On September 1, 2015, the court denied defendant's

request for reconsideration.

       Defendant    contends   on   appeal   that   the   court   permanently

modified his parenting time without conducting a best interest

analysis, without making findings of fact or considering relevant,

credible evidence and by simply accepting the recommendation of

the parenting coordinator.

                                      6                               A-5206-14T3
                                 B.

     Defendant requested that the court hold plaintiff in contempt

because he claimed she made false statements in some of her motion

papers submitted to the court.          He alleged that she "falsely

accused me of stealing monies from our joint bank account" had

"stolen my identity" and then tried to "frame me."             Defendant

alleged Bank of America commenced an investigation and that the

police were investigating the issue.        On June 5, 2015, the court

denied defendant's request for entry of a contempt order noting

that defendant had involved the local police and county prosecutor

and "law enforcement . . . already subpoenaed the relevant account

statements."

     Defendant's request for reconsideration of this issue was

denied on September 1, 2015, because defendant did not provide any

new information or demonstrate that the decision was palpably

incorrect or irrational.

     Defendant   appeals   the   June   5   and   September    1   orders,

contending the court failed to make appropriate findings of fact

or consider relevant, credible evidence about the merits of his

underlying contentions and plaintiff's alleged misrepresentations.

                                 C.

     Annie "threatened to harm herself" in November 2012 and

"resisted visiting with defendant since that time."           Defendant's

                                  7                                A-5206-14T3
parenting time with Annie was suspended under the DJOD until they

could   "attend   therapy   together      concerning   their   relationship

issues."   Annie was hospitalized 2014 following a suicide attempt.

     The DJOD provided that "with regard to medical choices,"

plaintiff had "full custody" of the children.              In entering the

DJOD, the court found that giving plaintiff full medical authority

regarding the children was in the "best interests" of the children

and that plaintiff was "better equipped to make these decisions

on her own."

     Defendant    contended    that   plaintiff's      "abusive"   parenting

style related to Annie's suicide attempt and that her neglect was

putting the children at risk by ignoring her need for therapy.              He

wanted Annie to continue with a particular therapist who was

identified in the DJOD.       He requested an order to stop plaintiff

from interfering with Annie's therapy, to cooperate with her

therapy and for the court to appoint an expert to assess any acts

or symptoms of parental alienation by plaintiff.

     The court denied these requests in the June 5, 2015 order.

Noting that the DJOD required Annie to attend therapy with a

specific therapist "on an as needed basis as she reasonably

determines," the court found defendant had not shown that therapy

with this doctor was needed.     In addition, defendant had not shown

the suicide attempt was related to plaintiff's parenting, or that

                                      8                              A-5206-14T3
she interfered with or was not cooperating with Annie's therapy.

The court denied defendant's request to appoint an expert to assess

whether there was parental alienation because he had not shown

evidence of alienation.           The court denied defendant's request to

conduct an in camera interview with the children because there was

no pending request to change custody.               Defendant's request for

reconsideration of these issues was denied on September 1, 2015.

      On appeal, defendant contends plaintiff is not in compliance

with the DJOD by not continuing therapy with the doctor identified

therein.   Although acknowledging that Annie had therapy with three

other doctors, he contends that plaintiff did not show the court

that they were superior physicians for Annie.                He alleged he was

not apprised of the children's welfare and broadly alleged evidence

of "alienation tactics."          He contends the court should determine

the   cause     of   the   suicide   attempt   under   its    "parens   patriae

interest" and blamed plaintiff's parenting.

                                      III.

      We review the Family Part judge's findings in accordance with

a deferential standard of review, recognizing the court's "special

jurisdiction and expertise in family matters."               Cesare v. Cesare,

154 N.J. 394, 413 (1998).          Thus, "findings by the trial court are

binding    on    appeal    when    supported   by   adequate,     substantial,

credible evidence."        Id. at 411-12 (citing Rova Farms Resort, Inc.

                                        9                               A-5206-14T3
v. Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)). However, "[a]lthough

a family court's factual findings are entitled to considerable

deference, we do not pay special deference to its interpretation

of the law.    [T]he trial court is in no better position than [an

appellate court] when interpreting a statute or divining the

meaning of the law."         D.W. v. R.W., 212 N.J. 232, 245 (2012)

(citations omitted).

      We have no necessity to consider whether the court abdicated

its   authority   to   the   parenting    coordinator,    as   alleged    by

defendant, when it adopted her recommendation about parenting time

in the May 29, 2015 order.         Although defendant contends this was

done without "conduct[ing] any sort of factual finding as to

whether [modification of the parties' custody and parenting time

agreement] would be in the best interests of the children," that

issue is moot.    The May 29 order was modified by the July 24, 2015

order.   See City of Camden v. Whitman, 325 N.J. Super. 236, 243

(App. Div. 1999) (providing that "courts of this state do not

resolve issues that have become moot due to the passage of time

or intervening events.").          The July 24 order allowed overnight

parenting time with May.       Although defendant contends the court

abused   its   discretion     by    entering   that   order,   defendant's

overnight parenting time with May is not squarely before us because

defendant did not timely appeal that order.           Even if he had, we

                                     10                            A-5206-14T3
find no abuse of discretion by the court in ordering overnight

parenting time with May that was not "immediately" what it had

been in the DJOD, given the suspension of overnight parenting with

her for nearly fifteen months and the high conflict nature of the

family.

     We similarly find no abuse of discretion by the court's entry

of the other orders that are appealed in A-0747-15.            We agree with

the court that defendant did not show plaintiff "has failed to

comply with her obligations under the terms of the [DJOD] with

respect to her duties as the sole legal custodian in the domain

of medical and other related choices."        There was no evidence that

therapy was not being provided for Annie by competent physicians

or that plaintiff was not cooperating in obtaining or providing

those services.    We agree with the court that defendant's proofs

did not demonstrate the necessity for the court to appoint an

expert on parental alienation.          See R. 5:3-3(a) (providing that

appointment   of   experts   by   the    court   is   within   the   court's

discretion to assist in disposition of an issue).          We agree there

was no necessity to interview the children in camera when the

issues involved parenting time and not custody.          The court did not

abuse its discretion by not holding plaintiff in contempt.

     Defendant asked for reconsideration of the court's orders.

We agree with the court that defendant presented no new evidence

                                   11                                A-5206-14T3
for the court's consideration nor did he show that the court's

decision was based on incorrect reasoning.    See Fusco v. Bd. of

Educ. of Newark, 349 N.J. Super. 455, 462 (App. Div.) (citing

D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990)

(providing that reconsideration is "granted only under very narrow

circumstances . . . in which either (1) the [c]ourt has expressed

its decision based upon a palpably incorrect or irrational basis,

or (2) it is obvious that the [c]ourt either did not consider, or

failed to appreciate the significance of probative, competent

evidence.")), certif. denied, 174 N.J. 544 (2002).

     After carefully reviewing the record and the applicable legal

principles, we conclude that defendant's further arguments in A-

0747-15 are without sufficient merit to warrant discussion in a

written opinion.   R. 2:11-3(e)(1)(E).

                               IV.

     The court's June 5, 2015 prior approval order precluded both

plaintiff and defendant "from filing any further applications for

relief without obtaining prior authorization from this [c]ourt."

That order allowed the parties to submit requests for relief but

they were to be "pre-approved" before "converting" them to become

motions in the Family Part.    The court explained in its written

statement of reasons that the parties repeatedly filed motions for

relief since the divorce.     The multiple applications often were

                                12                         A-5206-14T3
"procedurally   deficient"     and    included    claims      that   the      court

already had decided. Considering this a misuse of motion practice,

the court described their actions as the "repetitive filing of

deficient and frivolous motions."

     In   A-5206-14,     defendant    appeals    the   June    5,    2015     prior

approval order.    He contends the court erred because there had

never been a finding that the parties' motions were frivolous or

filed for an abusive purpose, nor had the courts, who heard the

motions, imposed sanctions.

     Our review of the June 5, 2015 prior approval order and

accompanying statement of reasons reveals that it was entered

without application of our holding in Parish, supra, 412 N.J.

Super. at 54, where we described the findings required before a

court   could   enjoin    litigants    from     presenting     their    claims.

Specifically,

           In those limited instances where appropriate,
           an injunction should be issued only after the
           judge (1) makes a finding that past pleadings
           were frivolous or designed for an abusive
           purpose; (2) fully scrutinizes the newly filed
           pleadings and determines them to be repetitive
           and within the scope of the proscribed
           vexatious matters; and (3) has unsuccessfully
           attempted to abate the abuse by employing
           sanctions such as those provided by Rule 1:10-
           3 or Rule 5:3-7. Additionally, any restraint
           entered must be circumscribed, not global, and
           narrowly focus on the issues shown to warrant
           restraint.


                                      13                                    A-5206-14T3
            [Parish, supra, 412 N.J. Super. at 54.]

     As we said there, "[t]he business of the courts is to finalize

disputes.    Any discretionary exercise of the extreme remedy of

enjoining or conditioning a litigant's ability to present his or

her claim to the court must be used sparingly; it is not a remedy

of first or even second resort."     Ibid.

     Here, the June 5 prior approval order applied broadly to any

application made by either plaintiff or defendant; it was not

narrowly focused on specific issues.         The order required pre-

screening before an application could be considered a motion, but

it did not identify who would screen the applications or what

criteria would be applied.      The court did not identify other

motions that previously were deemed to be frivolous.       The court

did not make reference to any prior sanctions. As such, we reverse

the June 5, 2015 prior approval order that required pre-screening

and remand the issue for consideration in light of Parish.

     A-0747-15 is affirmed; A-5206-14 is reversed and remanded.




                                14                           A-5206-14T3